Citation Nr: 0903610	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-38 358A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a left arm injury. 

2. Entitlement to an initial rating higher than 10 percent 
for residuals of left knee injury. 

3. Entitlement to an initial rating higher than 10 percent 
for scars of the left hand. 

4.  Entitlement to an initial rating higher than 10 percent 
for scars of the right hand.

5. Entitlement to an initial rating higher than 10 percent a 
left knee scar.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1998 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003 and in May 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

1 The residuals of a left arm injury are manifested by pain 
and full flexion and extension limited by 5 degrees. 

2. The residuals of a left knee injury are manifested by pain 
and limitation of motion upon squatting, but do not 
demonstrate any other limitation, bone fusion, ankylosis or 
other impairment.

3. The scars on the left hand do not result in loss of 
function or cover an area or areas greater than 12 square 
inches.

4. The scars on the right hand do not result in loss of 
function or cover an area or areas greater than 12 square 
inches.

5. The scar on the left knee does not cover an area or areas 
greater than 12 square inches.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for residuals of a left arm injury have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a; Diagnostic Codes 5024, 5206, 5207 (2008).

2. The criteria for an initial rating higher than 10 percent 
for residuals of a left knee injury have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a; Diagnostic Codes 5024, 5260, 5261, 5257 (2008).

3. The criteria for an initial rating higher than 10 percent 
for scars of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic 
Codes 7801-7804.

4. The criteria for an initial rating higher than 10 percent 
for scars of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic 
Codes 7801-7804.

5. The criteria for an initial rating higher than 10 percent 
for a scar on the left knee have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic 
Codes 7801-7804.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the initial claims for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in July 2002, 
addressing the underlying claims of service connection.  
Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claims of service 
connection has been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

While in service, the veteran was involved in a motorcycle 
accident in May 2001.  As a result of that accident, the 
veteran has four service-connected disabilities that are the 
subject of this appeal.  He has a left knee disability with 
limitation of motion that is currently rated at 10 percent 
under Diagnostic Code 5024.  He is currently rated at 10 
percent for a left arm disability with limitation of motion 
also under Diagnostic Code 5024.  He is rated 10 percent for 
scars on his right and left hands under Diagnostic Code 7804.  
He is also rated at 10 percent for a scar on his left knee 
under Diagnostic Code 7804.  The veteran is right handed.



General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

General Principles on Muscle/Joint Disability

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.



Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Residuals of a Left Arm Injury 

On VA examination in January 2003, the veteran stated that he 
suffered a chip fracture in the left elbow from the 
motorcycle accident.  On physical examination, the veteran 
had full flexion of the left elbow and full extension was 
limited by 5 degrees.  The left hand moved normally.  
Sensation appeared intact over the extremities except the 
scar areas.  X-rays of the left elbow show a healed fracture 
of the coronoid process. 

Rating Principles 

The residuals of a left arm injury are rated 10 percent under 
Diagnostic Code 5024. A disability under Diagnostic Code 5024 
is rated the same as degenerative arthritis. Degenerative 
arthritis is rated on limitation of motion of the affected 
joint.  Limitation of the elbow is rated under Diagnostic 
Codes 5206 and 5207. 

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.

Under Diagnostic Code 5206, the criterion for a 10 percent 
rating is flexion limited to 100 degrees.  

Under Diagnostic Code 5207, the criterion for a 10 percent 
rating is extension limited to 45 degrees.  The criterion for 
a 20 percent rating is extension limited to 75 degrees.

Under Diagnostic Code 5208, when flexion is limited to 100 
degrees and extension is limited to 45 degrees a 20 percent 
rating is assigned. 

Analysis

The veteran has full flexion of the elbow and extension is 
limited by 5 degrees. With full flexion, the criterion, 
flexion limited to 100 degrees, for a separate rating under 
Diagnostic Code 5206 is not demonstrated, considering 
functional loss due to pain and painful movement.  As 
extension is limited by 5 degrees, the criterion, extension 
limited to 45 degrees, for a separate rating under Diagnostic 
5207 is not demonstrated, considering functional loss due to 
pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As neither flexion limited to 100 degrees nor extension 
limited to 45 degrees is demonstrated, the criteria for a 20 
percent rating under Diagnostic Code 5208 have not been met. 

As the criterion for the next higher rating or a separate 
rating has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Residuals of a Left Knee Injury 

On VA examination in January 2003, the veteran stated that 
his left knee bothered him when driving a vehicle with a 
manual shift in traffic, which caused pain.  He also 
complained of internal knee discomfort.  The veteran stated 
that he could walk for a half a mile before he must stop and 
rest.  On physical examination, the left knee was limited by 
10 degrees of flexion.  



Rating Principles

The left knee is currently rated 10 percent under Diagnostic 
Code 5024.  A disability under Diagnostic Code 5024 is rated 
as degenerative arthritis. Degenerative arthritis is rated on 
limitation of motion of the affected joint.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion). And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment, that is, recurrent subluxation or 
lateral instability. A 20 percent rating is assigned for a 
moderate degree of impairment, and a maximum rating of 30 
percent rating is assigned for severe impairment.

Analysis

The left knee flexion is limited by 10 degrees with pain. As 
flexion is not limited to 45 degrees, the criterion for a 
separate rating under Diagnostic Code 5260 is not 
demonstrated, considering functional loss due to pain and 
painful movement.  

As extension is full, the criterion, extension limited to 10 
degrees, for a separate rating under Diagnostic 5261 is not 
demonstrated, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

And in the absence of evidence of recurrent subluxation or 
lateral instability, a separate rating under Diagnostic Code 
5257 is not warranted. 

As the criterion for the next higher rating or a separate 
rating has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Scars of the Hands and Left Knee Scar

On VA examination in January 2003, the veteran had scars on 
the dorsal area of each hand.  The veteran indicated that his 
hands cause a problem with a key board and repeated use 
caused pain. 

On physical examination, the hands had normal range of 
motion. The fingers were not involved.  All scars were not 
tender to the touch.  The veteran did say with repeated 
motion, the scars began to hurt and itch.  

The left knee scar was tender with repeated movement. 

Rating Principles 

Under 38 C.F.R. § 4.118, the current 10 percent ratings are 
the maximum ratings for superficial scars, which are painful 
on examination (Diagnostic Code 7804); superficial, unstable 
scars, that is, there is frequent loss of covering of skin 
over the scars (Diagnostic Code 7803); scars, other than on 
the head, face, or neck, that are superficial and involve an 
area or areas of 144 square inches or greater (Diagnostic 
Code 7802); or scars, other than on the head, face, or neck, 
that is deep (associated with underlying soft tissue damage) 
or that causes limited motion and involves an area or areas 
exceeding 6 square inches (Diagnostic Code 7801).

The only criteria for the next higher rating for scars, 20 
percent, are scars covering an area exceeding 12 square 
inches.  Diagnostic Code 7802. 

Analysis

As the scars on each hand do not cover an area of 12 square 
inches or greater, the criteria for the next higher rating 
under Diagnostic Code 7802 have not been met.  And as there 
is no functional limitation of the hands or fingers, a rating 
based on limited function is not warranted.  Diagnostic Code 
7805. 

As left knee scar does not cover an area of 12 square inches 
or greater, the criteria for the next higher rating under 
Diagnostic Code 7802 have not been met.  And as the left knee 
is already separately rated 10 percent for functional 
impairment, a separate under Diagnostic Code 7805 would be 
pyramiding, which is not permitted under 38 C.F.R. § 4.14.  

For these reasons, the preponderance of the evidence is 
against the claims for initial ratings higher than 10 percent 
the left and right hands and the left knee scar, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

                                                                     
(The Order follows on the next page.).





ORDER

An initial rating higher than 10 percent for residuals of a 
left arm injury is denied.

An initial rating higher than 10 percent for residuals of a 
left knee injury is denied.

An initial rating higher than 10 percent for scars of the 
left hand is denied.

An initial rating higher than 10 percent for scars of the 
right hand is denied.

An initial rating higher than 10 percent a left knee scar is 
denied.



____________________________________________
George E. Guido, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


